ON MOTION TO DISMISS
PER CURIAM.
Because appellant’s sentence has expired, appellee moves to dismiss this appeal as moot. However, as appellant points out, the issues to be raised on appeal challenge the legality of the conviction, rather than the sentence. The-possibility of removing the stigma of a conviction represents a significant practical purpose demonstrating the continuing viability of the appeal. Accordingly, the motion to dismiss is denied.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.